                                                                                                                                                  FILED 
UNITED STATES DISTRICT COURT                                                                                                                      CLERK 
EASTERN DISTRICT OF NEW YORK                                                                                                                          
                                                                                                                                       2/5/2019 9:55 am
---------------------------------------------------------------------------------------------------------------------------------X    For Online Publication
                                                                                                                                                             Only
RICHARD JOHN HUDECEK,                                                                                                                     U.S. DISTRICT COURT 
                                                                                                                                     EASTERN DISTRICT OF NEW YORK 
                                                                   Plaintiff,                                                             LONG ISLAND OFFICE 

                           -against-                                                                                                  ORDER
                                                                                                                                      17-CV-7160 (JMA) (AYS)
TRAVELERS INSURANCE CO. and
CAMBRIDGE MUTUAL FIRE INSURANCE
CO.,

                                                                     Defendants.
---------------------------------------------------------------------------------------------------------------------------------X

AZRACK, United States District Judge:

                Pro se plaintiff Richard John Hudecek (“Plaintiff”) commenced this action against

defendants Standard Fire Insurance Company (“Standard Fire”), erroneously sued herein as

Travelers Insurance Company, and Cambridge Mutual Fire Insurance Company (“Cambridge

Mutual,” together with Standard Fire, the “Defendants”) on or about July 20, 2016 in the state

courts of New Jersey. Plaintiff alleges that he was improperly removed from insurance policies

prior to the conclusion of his divorce proceedings to “prevent a pay-out on any repairs or

replacements needed” due to damage the subject property allegedly incurred from Hurricane Irene.

(See ECF No. 1-1.) On April 20, 2017, Standard Fire removed this action to the federal court for

the District of New Jersey (ECF No. 1). As the subject property is located within the Eastern

District of New York, it was transferred to this District on January 3, 2018. (ECF No. 37.)

                In April 2018, Defendants filed pre-motion conference letters requesting leave to file

motions for summary judgment. (ECF Nos. 56, 57.) On June 16, 2018, I waived my pre-motion

conference requirement and referred the proposed motions for summary judgment to Magistrate
Judge Anne Y. Shields for a Report and Recommendation (“R&R”). The fully-briefed motions

for summary judgment were filed with the Court in August 2018. (ECF Nos. 67, 68, 69.)

       On December 4, 2018, Judge Shields issued an R&R recommending that Defendants’

motions for summary judgment be granted because: (1) Plaintiff lacks an insurable interest in the

subject property; (2) Plaintiff failed to submit a signed and sworn proof of loss to Standard Fire

within sixty days of the loss; (3) Plaintiff’s claims against Cambridge Mutual are time-barred

pursuant to the clear language of the insurance policy; and (4) there is no evidence to support any

claim of fraud involving the Defendants. On December 21, 2018, Plaintiff filed objections to

Judge Shields’s R&R. (ECF No. 75.) Having conducted a review of the full record and the

applicable law, I adopt Judge Shields’s R&R in its entirety as the opinion of the Court.         In

reviewing a magistrate judge’s report and recommendation, the court must “make a de novo

determination of those portions of the report or . . . recommendations to which objection[s][are]

made.” 28 U.S.C. § 636(b)(1)(C); see also Brown v. Ebert, No. 05–CV–5579, 2006 WL 3851152,

at *2 (S.D.N.Y. Dec. 29, 2006). The court “may accept, reject, or modify, in whole or in part, the

findings or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). Those

portions of a report and recommendation to which there is no specific reasoned objection are

reviewed for clear error. See Pall Corp. v. Entegris, Inc., 249 F.R.D. 48, 51 (E.D.N.Y. 2008).

       I have undertaken a de novo review of the record, the R&R, and the instant objections, and

I agree with Judge Shields’s comprehensive and well-reasoned R&R. Accordingly, the Court

grants Defendants’ motions for summary judgment and dismisses the complaint.




                                                2
       The Clerk of Court is directed to close this case and to mail a copy of this order to the pro

se plaintiff at the following addresses:

       Richard John Hudecek
       444A Brick Boulevard
       Brick, NJ 08723

       and

       Richard John Hudecek
       34 East Main Street #307
       Smithtown, New York 11787

SO ORDERED.

Dated: February 5, 2018
Central Islip, New York

                                                             /s/ (JMA)
                                                     JOAN M. AZRACK
                                                     UNITED STATES DISTRICT JUDGE




                                                 3
